


Exhibit 10.11

 

TE Connectivity Ltd.
2007 Stock and Incentive Plan

 

TERMS AND CONDITIONS

OF

PERFORMANCE STOCK UNIT AWARD

 

PERFORMANCE STOCK UNIT AWARD made as of             .

 

1.             Grant of Award.  TE Connectivity Ltd. (the “Company”) has granted
you       TE Connectivity Performance Stock Units, subject to the provisions of
this Award Agreement.  The Company will hold the Performance Stock Units in a
bookkeeping account on your behalf until they become payable or are forfeited or
cancelled.

 

2.             Payment Amount.  Each Performance Stock Unit represents one
(1) Share of Common Stock.

 

3.             Form of Payment.  Vested Performance Stock Units will be redeemed
solely for Shares, subject to Section 15.

 

4.             Performance Stock Units/Dividends.  Performance Stock Units are a
promise to deliver Common Stock upon a specified delivery date, provided that
certain vesting and performance requirements are met, as described in this
Agreement and Appendix A.  For each Performance Stock Unit that is granted to
you under this Award (based on the target number of units awarded), you will be
credited with a Dividend Equivalent Unit (DEU) for any cash or stock dividends
distributed by the Company on Company Common Stock.  DEUs will be calculated at
the same dividend rate paid to other holders of Common Stock.  The number of
DEUs that will vest and be delivered to you in the form of Shares will depend on
the actual number of underlying Performance Stock Units that are earned and
vested, as more fully described in this Agreement and Appendix A. Thus, the
number of Shares delivered in conjunction with the DEUs credited to your
Performance Stock Unit award will be adjusted (upward or downward) to reflect
the actual number of Performance Stock Units that are earned and vested.

 

5.             Time of Delivery.  Except as otherwise provided for in this Award
Agreement, vested Performance Stock Units and Dividend Equivalent Units shall be
delivered to participants in the form of Shares as soon as is administratively
feasible following the specified “Delivery Date”, as described in paragraph 6
below.

 

6.             Normal Vesting.  Subject to the attainment of the performance
metrics described in Appendix A, your Performance Stock Unit Award will vest on
the later of (a) the third anniversary of the Grant Date or (b) the
“Certification Date” for the performance results of the “Performance Cycle”, as
more fully described in Appendix A. Except as provided in paragraphs 8, 9, 10
and 11 below, the Delivery Date of the Shares will be after the November 30th
following

 

1

--------------------------------------------------------------------------------


 

the end of the Performance Cycle (as defined in Appendix A), but in any case, no
earlier than the Certification Date following the close of the Performance Cycle
and no later than 90 days after such November 30th.  No credit will be given for
periods following Termination of Employment.

 

7.             Termination of Employment.  Any Performance Stock Units and DEUs
that have not vested as of your Termination of Employment, other than as set
forth in paragraphs 8, 9, 10 and 11, will immediately be forfeited, and your
rights with respect to those Performance Stock Units and DEUs will end.

 

8.             Death or Disability.  If you die or become Disabled, your
Performance Stock Unit Award will vest in full at 100% of the original target
shares granted to you.  Such vested Performance Stock Units will be delivered to
you as soon as administratively practicable following the date of Death or
Disability event, but in no case after the later of the end of the calendar year
in which the death or Disability occurs or two and a half months following the
death or Disability date.  If you are deceased, the payment of your vested
Performance Stock Units, consistent with the delivery timing described in the
preceding sentence, will be made to your estate after the Committee or its
designee has determined that the payee is the duly appointed executor or
administrator of your estate.

 

9.             Retirement.  If your Termination of employment occurs after you
have attained age 55 and have completed at least five years of service, and you
have performed satisfactorily, as determined in the sole discretion of your
manager, and are not terminated for Cause, (a) your Performance Stock Unit Award
will vest pro rata (standard rounding to the nearest Unit, in full-month
increments) based on (i) the number of whole months that you have completed from
the first day of the Performance Cycle through your Termination of Employment
divided by thirty-six (36), times (ii) the number of Performance Stock Units
that are actually earned for the Performance Cycle in accordance with the terms
of Appendix A; and (b) any remaining Performance Stock Units will be immediately
forfeited.  Such vested Performance Stock Units will be delivered to you after
the November 30th following the third anniversary of the grant date, but in any
case, no earlier than the Certification Date for the performance results
following the close of the fiscal year in which your Termination of Employment
occurs and no later than 90 days after such November 30th.  Notwithstanding the
terms of this paragraph 9, a Termination of Employment within 12 months of the
Grant Date will result in the immediate forfeiture of your Performance Stock
Unit Award, except as otherwise provided for in paragraphs 8, 10, or 11.

 

10.          Change in Control.  Except as may be otherwise provided by the
Committee, if your employment is terminated following a Change in Control, as
defined in the Plan, your Performance Stock Unit Award will become vested as
described below, provided that:

 

(a) your employment is terminated by the Company or a Subsidiary for any reason
other than Cause, Disability or Death in the twelve-month period following the
Change in Control; or

 

(b) you terminate your employment with the Company or your employing Subsidiary
within the twelve-month period following the Change in Control as a result of,
and within 180 days following, the occurrence of one of the following events:

 

2

--------------------------------------------------------------------------------


 

i.      the Company or your employing Subsidiary (1) assigns or causes to be
assigned to you duties inconsistent in any material respect with your position
as in effect immediately prior to the Change in Control; (2) makes or causes to
be made any material adverse change in your position, authority, duties or
responsibilities; or (3) takes or causes to be taken any other action which, in
your reasonable judgment, would cause you to violate your ethical or
professional obligations (after written notice of such judgment has been
provided by you to the Company and the Company has been given a 15-day period
within which to cure such action), or which results in a significant diminution
in such position, authority, duties or responsibilities; or

 

ii.   the Company or your employing subsidiary, without your consent,
(1) requires you to relocate to a principal place of employment more than fifty
(50) miles from your existing place of employment; or (2) reduces your base
salary, annual bonus, or retirement, welfare, stock incentive, perquisite (if
any) and other benefits taken as a whole.

 

If you meet the requirements described in the previous sentence, your
Performance Stock Unit Award will vest in full at 100% of your original target
shares (or any other equity or compensation award granted in replacement of your
Performance Stock Unit Award as a result of the Change in Control, as
applicable). Such vested Performance Stock Units (or other equity or
compensation award granted in replacement of your Performance Stock Unit Award
as a result of the Change in Control, as applicable) will be delivered on the
later of (1) as soon as administratively practicable after your Termination of
Employment following the Change in Control event or (2) the date that is six
months following your Termination of Employment.

 

11.          Termination of Employment with a TE Affiliate as a Result of a
Divestiture or Outsourcing.  If the business in which you are employed is being
separated from the Company as a result of a Disposition of Assets, Disposition
of a Subsidiary or an Outsourcing Agreement, and, as of the closing date of the
applicable transaction you are designated in the transaction documents (either
individually or by classification) as a Business Employee (or similar
designation) who will be terminating employment with the Company either because
(i) you will remain with the separated business after the transaction or be
transferred to the employment of the buyer or Outsourcing Agent as a result of
the transaction, or (ii) you will not be offered continued employment by the
Company, buyer or Outsourcing Agent after the close of the transaction, then
(a) your Performance Stock Unit Award will vest pro rata (standard rounding to
the nearest Unit, in full-month increments) on the closing date based on (i) the
number of whole months from the first day of the performance cycle through the
closing date of the applicable transaction divided by thirty six (36), times
(ii) the target number of  Performance Stock Units that were originally granted
and (b) any remaining Performance Stock Units will be forfeited.  In the case of
a Divestiture through a Disposition of Assets or an Outsourcing Agreement for
participants who have not reached Retirement eligibility (as described in
paragraph 9. above) as of the close of the Disposition of Assets or the
Outsourcing Agreement date, such vested Performance Stock Units will be
delivered as soon as administratively practicable following the close of the
Divestiture.  In no event will such vested shares be delivered after the later
of the end of the calendar year in which the Divestiture takes place or the date
that is two and a half months after the Divestiture closing date.  In the case
of a Divestiture

 

3

--------------------------------------------------------------------------------


 

through a Disposition of Assets or an Outsourcing Agreement for participants who
have reached Retirement eligibility (as described in paragraph 9. above) as of
the close Disposition of Assets or the Outsourcing Agreement date, such vested
Performance Stock Units will be delivered after the third November 30th
following the grant date, but in any case, no earlier than the Certification
Date for the performance results following the close of the fiscal year in which
your Termination occurs and no later than 90 days after such November 30th.  In
the case of a Divestiture through a Disposition of a Subsidiary, the vested
Performance Stock Units will be delivered as soon as administratively
practicable following the close of the Divestiture. In no event will such vested
shares be delivered after the later of the end of the calendar year in which the
Divestiture takes place or the date that is two and a half months after the
Divestiture closing date.  If you become entitled to the pro-rated vesting
described in this Section 11, you will not be entitled to any further vesting in
your Performance Stock Unit Award unless you are transferred to employment with
the Company in a position outside of the business that is being separated from
the Company (with the intent of continued employment with the Company outside of
the separated business) after the closing date of the applicable transaction,
but prior  to your termination of employment as a result of the Disposition of
Assets, Disposition of a Subsidiary or an Outsourcing Agreement.

 

Notwithstanding the foregoing, you will not be eligible for the pro-rata vesting
if, (i) your Termination of Employment occurs on or prior to the closing date of
such Disposition of Assets or Disposition of a Subsidiary, as applicable, or on
such later date as is specifically provided in the applicable transaction
agreement or related agreements, or on the effective date of such Outsourcing
Agreement applicable to you (the “Applicable Employment Date”), and (ii) you are
offered Comparable Employment with the buyer, successor company or outsourcing
agent, as applicable, but do not commence such employment on the Applicable
Employment Date.

 

For the purposes of this Section 11, (a) “Comparable Employment” shall mean
employment at a base salary rate and bonus target that is at least equal to the
base salary rate and bonus target in effect immediately prior to your
termination of employment and at a location that is no more than 50 miles from
your job location in effect immediately prior to your termination of employment;
(b) “Disposition of Assets” shall mean the disposition by the Company or a
Subsidiary of all or a portion of the assets used by the Company or Subsidiary
in a trade or business to an unrelated corporation or entity;  (c) “Disposition
of a Subsidiary” shall mean the disposition by the Company or a Subsidiary of
its interest in a subsidiary or controlled entity to an unrelated individual or
entity, provided that such subsidiary or entity ceases to be an affiliated
company as a result of such disposition; and (d) “Outsourcing Agreement” shall
mean a written agreement between the Company or a Subsidiary and an unrelated
third party (“Outsourcing Agent”) pursuant to which the Company transfers the
performance of services previously performed by employees of the Company or
Subsidiary to the Outsourcing Agent, and the Outsourcing Agreement includes an
obligation of the Outsourcing Agent to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.

 

12.          Responsibility for Taxes.  Regardless of any action the Company or
your employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), by accepting the Award, you acknowledge that

 

4

--------------------------------------------------------------------------------


 

the ultimate liability for all Tax-Related Items is and remains your
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  You further acknowledge that the Company and/or the Employer do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Performance Stock Units to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result.  Further, if you have
become subject to tax in more than one jurisdiction between the date of grant
and the date of any relevant taxable event, you acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

 

Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:

 

(1)                                 withholding from your wages or other cash
compensation paid to you by the Company and/or the Employer; or

 

(2)                                 withholding from proceeds of the sale of
Shares acquired upon vesting of the Performance Stock Units either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf pursuant to this authorization); or

 

(3)                                 withholding in Shares to be issued upon
vesting of the Performance Stock Units.

 

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
Performance Stock Units, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of your participation in the Plan.

 

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items.

 

For tax withholding purposes, the value of vested Shares will be based on the
fair market value defined as the average of the high and low of the stock price
reported on the date of delivery or such other reasonable and permissible date
as determined by the Plan Administrator.

 

13.          Transfer of Award.  You may not transfer any interest in
Performance Stock Units except (a) by will or the laws of descent and
distribution or (b) under rules established by the Company, to your spouse or
former spouse in accordance with the terms of a domestic

 

5

--------------------------------------------------------------------------------


 

relations order or settlement agreement associated with the dissolution of your
marriage to that spouse or former spouse.  Any other attempt to dispose of your
interest in Performance Stock Units will be null and void.

 

14.          Covenant; Forfeiture of Award; Agreement to Reimburse Company.

 

(a)           If you have been terminated for Cause, any unvested Performance
Stock Units shall be immediately forfeited and, in addition, you hereby agree
and promise immediately to deliver to the Company the number of Shares (or, in
the discretion of the Committee, the cash value of said shares) you received for
Performance Stock Units that vested during the period six (6) months prior to
your Termination of Employment through the date of Termination of Employment.

 

(b)           If, after your Termination of Employment, the Committee determines
in its sole discretion that while you were a Company or Subsidiary employee you
engaged in activity that would have constituted grounds for the Company or
Subsidiary to terminate your employment for Cause, then you hereby agree and
promise immediately to deliver to the Company the number of Shares (or, in the
discretion of the Committee, the cash value of said shares) you received for
Performance Stock Units that vested during the period six (6) months prior to
your Termination of Employment through the date of Termination of Employment.

 

(c)           If the Committee determines, in its sole discretion, that at any
time after your Termination of Employment and prior to the second anniversary of
your Termination of Employment you (i) disclosed business confidential or
proprietary information related to any business of the Company or Subsidiary or
(ii) have entered into an employment or consultation arrangement (including any
arrangement for employment or service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a business
and (A) such employment or consultation arrangement would likely (in the
Committee’s sole discretion) result in the disclosure of business confidential
or proprietary information related to any business of the Company or a
Subsidiary to a business that is competitive with any Company or Subsidiary
business as to which you have had access to business strategic or confidential
information, and  (B) the Committee has not approved the arrangement in writing,
then you hereby agree and promise immediately to deliver to the Company the
number of Shares (or, in the discretion of the Committee, the cash value of said
shares) you received for Performance Stock Units that vested during the period
six (6) months prior to your Termination of Employment through the date of
Termination of Employment.

 

(d)           The Committee shall be entitled to require that you repay all or
part of any amount received (whether in cash or stock) pursuant to the terms of
this Award (i) to the extent it deems it necessary or appropriate to comply with
any future rules of the Securities and Exchange Commission, New York Stock
Exchange or any other governmental agency, as they may be amended from time to
time, or (ii) to the extent otherwise deemed appropriate by the Committee to
recover any overpayment or mistaken payment that was based
on deficient financial information, and you hereby agree and promise to promptly
remit to the Company any such amount.

 

6

--------------------------------------------------------------------------------


 

15.          Adjustments.  In the event of any stock split, reverse stock split,
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), extraordinary cash dividend, recapitalization,
merger, consolidation, split-up, spin-off, reorganization, combination,
repurchase or exchange of Shares or other securities, the issuance of warrants
or other rights to purchase Shares or other securities, or other similar
corporate transaction or event, the Committee shall adjust the number and kind
of Shares covered by the Performance Stock Units and other relevant provisions
to the extent necessary to prevent dilution or enlargement of the benefits or
potential benefits intended to be provided by the Performance Stock Units.

 

16.          Restrictions on Payment of Shares.  Payment of Shares for your
Performance Stock Units is subject to the conditions that, to the extent
required at the time of delivery, (a) the Shares underlying the Performance
Stock Units will be duly listed, upon official notice of redemption, upon the
NYSE, and (b) a Registration Statement under the Securities Act of 1933 with
respect to the Shares will be effective.  The Company will not be required to
deliver any Common Stock until all applicable federal and state laws and
regulations have been complied with and all legal matters in connection with the
issuance and delivery of the Shares have been approved by counsel of the
Company.

 

17.          Disposition of Securities.  By accepting the Award, you acknowledge
that you have read and understand the Company’s insider trading policy, and are
aware of and understand your obligations under federal securities laws in
respect of trading in the Company’s securities.  The Company will have the right
to recover, or receive reimbursement for, any compensation or profit realized on
the disposition of Shares received for Performance Stock Units to the extent
that the Company has a right of recovery or reimbursement under applicable
securities laws.

 

18.          Plan Terms Govern.  The redemption of Performance Stock Units, the
disposition of any Shares received for Performance Stock Units, and the
treatment of any gain on the disposition of these Shares are subject to the
terms of the Plan and any rules that the Committee may prescribe.  The Plan
document, as may be amended from time to time, is incorporated into this Award
Agreement.  Capitalized terms used in this Award Agreement have the meaning set
forth in the Plan, unless otherwise stated in this Award Agreement.  In the
event of any conflict between the terms of the Plan and the terms of this Award
Agreement, the Plan will control.  By accepting the Award, you acknowledge
receipt of the Plan and the prospectus, as in effect on the date of this Award
Agreement.

 

19.          Data Privacy.  By accepting the Award, you hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your personal data as described in this Award Agreement and any
other grant materials by and among, as applicable, your Employer, the Company
and its Subsidiaries (or former Subsidiaries as are deemed necessary) for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

 

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Performance Stock Units

 

7

--------------------------------------------------------------------------------


 

or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).

 

You understand that Data may be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan.  You
understand that these recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country.  You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local Human Resources
Representative.  You authorize the Company and the recipients assisting the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan.  You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan.  You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local Human Resources
Representative.  You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan.  For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local Human Resources
Representative.

 

20.          Nature of Grant.  By accepting the Award, you acknowledge that:

 

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;

 

(b)           the grant of the Performance Stock Units is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Performance Stock Units, or benefits in lieu of Performance Stock
Units, even if Performance Stock Units have been granted repeatedly in the past;

 

(c)           all decisions with respect to future Performance Stock Unit
grants, if any, will be at the sole discretion of the Company;

 

(d)           your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time;

 

(e)           you are voluntarily participating in the Plan;

 

(f)            the Performance Stock Units and the Shares subject to the
Performance Stock Units are extraordinary items that do not constitute part of
your ordinary ongoing compensation;

 

(g)           the Performance Stock Units and the Shares subject to the
Performance Stock Units are not intended to replace any pension rights or
compensation;

 

(h)           the Performance Stock Units and the Shares subject to the
Performance Stock Units are not part of normal or expected compensation or
salary for any purposes,

 

8

--------------------------------------------------------------------------------


 

including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer or any Subsidiary of 
the Company;

 

(i)            the Performance Stock Unit grant and your participation in the
Plan will not be interpreted to form an employment contract or relationship with
the Company or any Subsidiary of the Company;

 

(j)            the future value of the underlying Shares is unknown and cannot
be predicted with certainty;

 

(k)           in consideration of the grant of the Performance Stock Units, no
claim or entitlement to compensation or damages shall arise from forfeiture of
the Performance Stock Units resulting from termination of your employment with
the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and you irrevocably release the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim;

 

(l)           the Performance Stock Units and the benefits under the Plan, if
any, will not automatically transfer to another company in the case of a merger,
take-over or transfer of liability;

 

(m)          payment of your Performance Stock Units is not secured by a trust,
insurance contract or other funding medium, and you do not have any interest in
any fund or specific asset of the Company by reason of this Award or the account
established on your behalf; and

 

(n)           you have no rights as a stockholder of the Company pursuant to the
Performance Stock Units until Shares are actually delivered to you.

 

21.          No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan or your acquisition or sale of the
underlying Shares.  You are hereby advised to consult with your own personal
tax, legal and financial advisors regarding your participation in the Plan
before taking any action related to the Plan.

 

22.          Incorporation of Other Agreements.  This Award Agreement and the
Plan constitute the entire understanding between you and the Company regarding
the Performance Stock Units.  This Award Agreement supersedes any prior
agreements, commitments or negotiations concerning the Performance Stock Units.

 

23.          Severability.  The invalidity or unenforceability of any provision
of this Award  will not affect the validity or enforceability of the other
provisions of the Agreement, which will remain in full force and effect. 
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision will be construed so as to be enforceable to
the maximum extent compatible with applicable law.

 

9

--------------------------------------------------------------------------------


 

24.          Delayed Payment.  Notwithstanding anything in this Award Agreement
to the contrary, if the Employee (i) is subject to US Federal income tax on any
part of the payment of the Performance Stock Units, (ii) is a “specified
employee” within the meaning of section 409A(a)(2)(B) of the Internal Revenue
Code and the regulations thereunder, and (iii) is or will become eligible for
Retirement prior to the Normal Vesting of some or all of the Performance Stock
Units, then any payment of Performance Stock Units that is made on account of
his separation from service within the meaning of section 409A(a)(2)(A)(i) of
the Internal Revenue Code and the regulations thereunder shall be delayed until
six months following such separation from service.

 

25.          Language.  If you have received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

 

26.          Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

27.          Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on your participation in the Plan, including but
not limited to such requirements as described in Appendix A, if applicable, on
the Performance Stock Units and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the Plan, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

By accepting this Award, you agree to the following:

 

(i)            you have carefully read, fully understand and agree to all of the
terms and conditions described in this Award Agreement and the Plan; and

 

(ii)           you understand and agree that this Award Agreement and the Plan
constitute the entire understanding between you and the Company regarding the
Award, and that any prior agreements, commitments or negotiations concerning the
Performance Stock Units are replaced and superseded.

 

 

Thomas J. Lynch

 

Chief Executive Officer,

 

TE Connectivity

 

10

--------------------------------------------------------------------------------


 

APPENDIX A

 

PERFORMANCE METRICS APPLICABLE TO

FISCAL YEAR 2016 PERFORMANCE STOCK UNIT AWARDS

 

1.                                      Purpose — This document is Appendix A to
the “Terms and Conditions of Performance Stock Unit Award” document (your “PSU
award agreement”) which reflects the terms and conditions of your Fiscal Year
2016 performance stock unit (“PSU”) award granted on November 9, 2015.  The
purpose of this Appendix is to describe the terms under which you will earn PSUs
granted to you under your Fiscal Year 2016 PSU award through the applicable
three-year performance cycle.  (Note that the earned PSUs will not be delivered
to you unless you meet the applicable vesting requirements described in your PSU
award agreement.)  For purposes of your Fiscal Year 2016 PSU award, the
“Performance Cycle” is the three (3) fiscal-year period beginning with the first
day of fiscal year 2016 and ending on the last day of fiscal year 2018.

 

2.                                      Vesting — The vesting terms applicable
to your Fiscal Year 2016 PSU award are described in your PSU award agreement. 
This Appendix describes how many PSUs you will earn over the three (3) fiscal
years of the Performance Cycle under the Company Performance Metric, which will
vest and be delivered to you in the form of Shares if you meet the applicable
vesting requirements described in your PSU award agreement.

 

3.                                      Performance Metric — The performance
metric which will be measured to determine how many PSUs you will earn over the
three (3) fiscal years of the Performance Cycle is relative earnings per share
(“EPS”) growth.

 

·                  The performance metric is the average three-year growth rate
of “adjusted EPS”, which is adjusted diluted EPS from continuing operations,
evaluated over three (3) years. Bloomberg News refers to this metric as “Diluted
EPS before Abnormal Items”.  In determining the Company’s relative performance,
the Company will use the Diluted EPS before Abnormal Items data published in
Bloomberg for the companies included in the benchmark described below.

 

The Company’s relative EPS performance will be calculated by ranking its
three-year EPS growth versus the three-year EPS growth of all eligible S&P 500
Non-Financial companies.  The calculation of the Company’s relative EPS growth
performance will be conducted under written procedures adopted by the Management
Development and Compensation Committee (the “MDCC”) of the Board of Directors at
the time the

 

11

--------------------------------------------------------------------------------


 

Fiscal Year 2016 PSU awards were granted.  (The approved calculation procedures
will be made available to you upon written request sent to Executive
Compensation, Attention Director of Executive Compensation, 1050 Westlakes
Drive, Berwyn, PA  USA 19312.)

 

4.                                      Determination of PSUs Earned — The
number of PSUs earned over the three (3) fiscal year Performance Cycle will be
determined based on the Company’s relative EPS growth performance for the
cycle.  The performance metric, as determined at the end of the three (3) fiscal
year performance cycle, will be applied to the target amount of PSUs granted to
you under the award.  Depending on the Company’s relative EPS growth performance
for the performance cycle, you can earn from 0% to 200% of the PSUs granted to
you, based on the following scale:

 

 

 

Threshold

 

Target

 

Maximum

Performance Zone
(relative EPS growth % ranking)

 

25th

 

50th

 

75th

PSUs Earned
(% of PSUs eligible to be earned)

 

50%

 

100%

 

200%

 

Performance below the 25th percentile results in zero PSUs earned for the fiscal
year.  Performance between the 25th and 75th percentile will be interpolated. 
Performance above the 75th percentile is capped at 200%.

 

5.                                      Certification Date — The date on which
the MDCC of the Board of Directors certifies performance results for each fiscal
year in the Performance Cycle is the Certification Date for purposes of the PSU
award agreement.

 

6.                                      PSUs Earned— Once the MDCC determines
the number of PSUs that you have earned within the Performance Cycle under the
Company Performance Metric, that number of units will be credited to your PSU
account.

 

7.                                      MDCC Discretion — All decisions
regarding the interpretation of your PSU award and the calculation of PSUs
earned under your PSU award, including without limitation, any and all matters
relating to the calculation of the Company’s relative EPS growth performance,
will be made in the sole and absolute discretion of the MDCC.  All
determinations of the MDCC will be final, binding and conclusive on all parties.

 

8.                                      Governing Document — This Appendix A is
part of and incorporated into the terms of your PSU award agreement and should
be read in context of the award agreement.

 

12

--------------------------------------------------------------------------------
